Title: To James Madison from Vincent Gray, 12 January 1809
From: Gray, Vincent
To: Madison, James



Sir,
Havana 12. Jany 1809

I embrace an opportunity offering by a foreign Vessel departing for Baltimore, to forward to You  papers which may be interesting.
This Government no longer detains Vessels putting into this Port with provisions in distress, but permits them to depart as they did previous to the Embargo, with the whole or any part of their Cargoes, after or before repairing their Vessels.
At this time and for Some time past, it Seizes & detains all Vessels arriving in Port from any port or place, with Cargoes, not having on board the usual or a customed Documents granted by the officers of the Nation to which the Vessel belongs, for her safe Conduct on the high Seas; and it is the General opinion that Such Vessels as are now in Port, as well as those who may hereafter arrive under Such disability will be Confiscated for the benefit of the State.
This change of Sentiment in the Chief officers of the Government has been brought about, in consequence of the remonstrance of the Merchants here Concerned in the VeraCruz Trade, having quantities of flour on hand, which has been reduced in Value from 50 Dollars to 22 Ds. Per Sack in Consequence of the arrival of Several Vessels With that Article from the UStates in distress, on their Voyage to New-Orleans.
This Government and its Subjects now attaches its Self as closely to the Interests of England and her Interests & that of her Subjects, as it formerly did to Spain, even the Merchants also from Motives of Interest.  I have the Honor to be Sir, Very respectfully, Your mo. Obt. Servt.

Vincent Gray

